DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Primary Examiner considered the IDSs filed 01 May 2020, 16 July 2020, and 16 July 2021
Election/Restrictions
Applicant's election with traverse of claims 1-13 & 16-20 in the reply filed on 29 July 2022 is acknowledged.  The traversal is on the ground(s) that:
The instant application is a national stage entry under 35 U.S.C. § 371 of PCT/EP2018/080949 in which the international searching authority did not find a lack of unity.
Under 37 C.F.R. § 1.475(b)(4) and MPEP § 1850(III)(B) the claimed categories of invention will be considered to have unity of invention.
No additional search burden exists and any art relevant to the process for producing a pretreatment coating and subsequent lacquering of plastics substrates (Group I claims) would be relevant to the plastics substrate (Group II claims) and the shoe sole comprising the plastics substrate (Group III claims).
This is not found persuasive because:
The International Preliminary Examination Report (IPER) reflects the International Preliminary Examination Authority’s non-binding opinion regarding novelty, inventive step, and industrial applicability. The examiner may adopt any portion or all of the IPER upon consideration of the national stage. See MPEP § 1893.03(e)(II). In other words, the Primary Examiner is not bound by the determinations made in the IPER and is free to disagree with the conclusions therein.  
Section 1.475(b) defines “several combinations of different categories of invention which always fulfill the unity of invention requirements of § 1.475(a) where the same or corresponding technical feature is claimed.” Revision of Patent Cooperation Treaty Provisions, 58 Fed. Reg. 4335, 4342 (Jan. 14, 1993) (emphasis added). Where a search of the prior art is made, an initial determination of unity of invention, based on the assumption that the claims avoid the prior art, may be reconsidered on the basis of the results of the search of the prior art. If the same or corresponding claimed technical feature is anticipated or obvious in view of the prior art, it does not make a contribution over the prior art and is no longer a special technical feature. In such a situation, the claims are said to lack unity a posteriori. See MPEP § 1850(II). 
Non-elected claims 14 & 15 are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In other words, while the prior art searched and considered by the Primary Examiner in determining patentability of process claims 1-13 & 16-20 includes art relevant to product of claims 14 & 15, it is not exhaustive. The burden on the examiner extends to searching and evaluating art related to all products meeting the structural limitations of claims 14 & 15 not produced by the process of claim 1.
The requirement is still deemed proper and is therefore made FINAL.



Claims 14 & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 July 2022.

Claim Interpretation
The use of reference characters in the claims is noted. Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP § 608.01(m).
Claim Objections
Claim 1 is objected to because of the following informalities:  When drafting claims it is common practice to use semicolons to separate claim elements appearing on different lines and commas to separate claim element subsets appearing in the same line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claim 3 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By what metric/against what standard is the flexibility of the foam determined (e.g., Young’s modulus)? How flexible must the foam be in order to be considered flexible within the context of the claim. On the other hand, how inflexible may it be and still be considered flexible within the scope of the claim? Consequently the metes and bounds of the claim are impossible to determine.
The phrase “corresponds to” in claim 6 is indefinite because it is unclear in what way the plastics must correspond to one another (i.e., composition, color, foam, etc.) and how closely they must correspond to one another.
In claims 10 and 11, the parenthetical expressions (basecoat lacquer) render these claims indefinite because it is unclear whether the limitation(s) within the parentheticals are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9, 10, 12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/188656 A1, reference being made to US 2018/0187044 A1 as the English-language equivalent (hereinafter “US 044”).
With respect to claim 1, US 044 teaches a process for making a coated substrate (e.g., footwear soles such as midsoles) [0065] comprising:
(1)	providing a substrate (S) that can be a plastic material [0055-0065] (i.e., “provisioning a plastics substrate for pretreatment”);
(2)	applying a base coat layer (B) onto the substrate (S) (i.e., “producing a pretreatment layer on the plastics substrate”) wherein the base coat composition (b) is a solution or dispersion (2) [0095-0097; 104] comprising at least one organic solvent [0097, 0121, 0125, 0132] and a polyurethane resin (1) (i.e., “at least one plastic”) [0085] and flashing off to remove at least some solvent [0073, 0214]; and
(3)	applying a clear coat composition (k) onto the base coat (B) and curing to form clear coat (K) [0124] (i.e., “producing a lacquer layer on the pretreated plastics substrate by applying a lacquer onto the pretreated plastic substrate and curing the lacquer”).
With respect to claims 2-4, US 044 teaches preferred plastics substrates are flexible thermoplastic polyurethane foams [0057].
With respect to claim 6, insofar as US 044 teaches that the plastic substrate and the plastic in the basecoat can be polyurethane [0057, 0085], it is the Primary Examiner’s position that they “correspond to” one another (see above).
With respect to claims 7 & 19, insofar as US 044 is silent with respect to cleaning the substrate, it is the Primary Examiner’s position that this is a fair teaching that the substrate is not cleaned in any fashion.
With respect to claims 9 & 10, US 044 teaches that the clear coat composition is an aqueous dispersion [0180].
With respect to claim 12, US 044 teaches that both the base coat and the clear coat can be applied by spraying [0070, 0078].
With respect to claim 16, US 044 teaches that the thermoplastic polyurethane foam substrate can be molded [0060 et seq.].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 8, 11, 13, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/188656 A1, reference being made to US 2018/0187044 A1 as the English-language equivalent (hereinafter “US 044”).
With respect to claims 5, 17, and 18, US 044 does not explicitly state that the plastic which is dissolved or dispersed is a thermoplastic polyurethane resin foam. As noted above, US 044 teaches that the base coat comprises polyurethane and, while the reference gives examples of how the polyurethane base coat is formed, it does not limit the means for forming it. Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of US 044 so as to prepare the polyurethane solution/dispersion forming the base coat according to any known means, including dissolving or dispersing a (molded) thermoplastic polyurethane foam. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully forming the polyurethane-containing base coat.
 With respect to claims 8 and 20, US 044 does not explicitly teach a base coat layer thickness. Nevertheless, it is the Primary Examiner’s position that the thickness of the base coat is a result-effective variable. The coating must be thick enough to provide the desired coverage, but not so thick as to be unduly wasteful of materials or to detrimentally affect later processing. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the coating thickness by routine experimentation, absent evidence of criticality. See MPEP § 2144.05.
With respect to claim 11, US 044 does not explicitly state that the base coat is applied as the coating in step 3, on top of another layer deposited in step 2, and before the clear coating in step 3. It is well known in the coating art to apply multiple layers of a coating composition so as to build up a desired thickness and, consequently, it would have been obvious to one of ordinary skill in the art to apply a first layer of the base coat in step 2, then another layer or layers to achieve a desired base coating thickness, followed by application of the clear coat.
With respect to claim 13, US 044 does not explicitly state that the polyurethane dispersion is prepared by the solvation or incipient swelling of the polyurethane in a first organic solvent, followed by mixing with a second organic solvent. As noted above, US 044 teaches that the base coat comprises polyurethane and, while the reference gives examples of how the polyurethane base coat is formed, it does not limit the means for forming it. Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of US 044 so as to prepare the polyurethane solution/dispersion forming the base coat according to any known means, including solvation or swelling in a first solvent, followed by mixing with a second solvent. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully forming the polyurethane-containing base coat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
21 November 2022